UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6836



GERALD MEACHUM,

                                              Petitioner - Appellant,

          versus


JOSEPH SMITH, Warden; UNITED STATES OF
AMERICA,
                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   C. Weston Houck, Senior District
Judge. (CA-03-2730-9-12)


Submitted:   December 16, 2004            Decided:   December 21, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Meachum, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gerald Meachum appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2000) petition, construing the

petition as a 28 U.S.C. § 2255 (2000) motion, and dismissing it as

successive.    We have reviewed the record and the district court’s

opinion adopting the recommendation of the magistrate judge and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.     See Meachum v. Smith, No. CA-03-2730-9-12

(D.S.C. April 22, 2004).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -